Downey, C. J.
Under the act of the legislature of this State, entitled “ an act to authorize aid to the construction of railroads by counties and townships taking stock in, and making donations to railroad companies,” approved May 1.2th, 1869, Acts 1869, p. 92, and in alleged conformity to that act, a tax was voted and collected in Tippecanoe county in aid of the Lafayette, Muncie, and Bloomington Railroad Company; and during the years 1871, 1872, and 1873, the commissioners of the county subscribed and paid for stock in said company to the amount of six thousand six hundred and ten shares, of the par value of fifty dollars per share, and the company issued to the county certificates of stock therefor. After the passage and approval of the act of December 17th, 1872, entitled “an act to require railroad companies to issue stock paid for by taxes voted in aid of the construction of their railroads, to the tax-payers or their assigns, and to issue unclaimed stock for the benefit of the common school fund, and declaring an emergency,” and before the treasurer had issued to any person a certificate, such as is contemplated by the first section of said act, the commissioners requested the treasurer not to issue any such certificate *526unless under the direction of the proper court. The treasurer disregarded this request and issued a number of such certificates to different persons, and threatened to continue to issue such certificates to all persons who might apply for them, and who could show themselves entitled to demand the same under said last mentioned act.
Upon a complaint by the commissioners against the treasurer, representing substantially the above facts, an'injunction was granted by the judge of the circuit court, enjoining the treasurer from issuing any certificate or certificates to any person or persons, such as he is required to issue to taxpayers by the act of December 17th, 1872, the injunction to remain in force until the next term of the Tippecanoe Circuit Court, and until the further order of the court.
From this order of the court the treasurer appealed to this court, and he has assigned as error the granting of the injunction. In the first section of the act of December 17th, 1872, it is enacted that in all cases where stock has been taken by counties or townships in railroad companies, and paid for from taxes levied and collected under the provisions of the act of May 12th, 1869, it shall be the duty of the treasurer of the proper county, upon request, if made prior to the 1st day of January, 1874, to issue to the several tax-payers, and to the personal representatives of such as may have died, a certificate, stating the amount of railroad tax paid by such tax-payer, the date of payment, and the name of the railroad company in aid of which the tax was levied and paid, as the facts shall appear from the proper tax duplicates and record in his office.
In the second section it is provided, that where taxes have been, or shall be levied, in accordance with the provisions of said act, which shall thereafter be paid, the treasurer of the-proper county shall give to the person paying any such railroad tax a special receipt therefor, in which the facts shall be stated as in case of a certificate being given as required in the preceding section.
The third section declares that the certificates and receipts, *527provided for in the first and second sections of the act, shall be assignable in writing, and any lawful holder thereof may present and surrender said certificate at any time prior to January 1st, 1874, and -may present and surrender the said receipts to the proper railroad company, at any time within four years after the tax for which they were given was paid,, in sums equal in amount to any number of shares in the capital stock of such company ; and it shall be the duty of such company to issue a certificate of paid up capital stock therein to the amount of the certificates and receipts so surrendered: Provided, that the company shall not be compelled to issue such certificates of stock to an amount greater than the money it shall have received from the .county or township, as the case may be, together with the expenses of the election to be paid by any such railroad company under the provisions of the ninteenth section of the act of May 12th, 1869: Provided, that the stock so issued under the provisions of this act being involuntary in its character, no personal liability shall attach to the original holder thereof for any debt contracted by the railroad company.
By the fourth section it is made the duty of the auditors of the several counties in which railroad taxes may have been collected and paid over for stock, under the provision of the act of May 12th, 1869, immediately after the expiration of the time for the surrender of certificates and receipts by individuals to railroad companies, as' fixed in the preceding section, to ascertain from the books of the county treasurer and the books of the proper railroad company, which he shall have the right to examine for that purpose, what amount of stock has been paid for by taxes levied in the county, or any township, as the case may be, which has not been applied for by individuals upon the surrender of such certificates and receipts as aforesaid, within the times limited for that purpose, and for such amounts- of unclaimed stock, the proper railroad company shall, upon the request of such auditor, issue to the several civil townships in such county *528certificates of stock in proportion, as nearly as may be, to the number of children in such townships between the ages of six and twenty-one years, as shown by the last preceding enumeration for school purposes; which stock, with all dividends thereon, shall be for the use of the public schools of such townships, and be a part of the school fund of such township : Provided, that if such unclaimed stock shall have been purchased by tax voted in one or more townships, and not in the whole county, the township or townships in which the same was paid shall alone be entitled to said unclaimed stock to be apportioned, in case of more than one township, in manner aforesaid, upon the basis of the number of children between the said ages of six and twenty-one years. According to the fifth section, the issuing of stock to individuals or townships for school purposes by railroad companies, as provided for in this act, shall operate to cancel, pro tanto, the stock held by any county or township under the provisions of the act of May 12th, 1869; and all stock standing in the name of any township or county shall be the property of the individuals paying therefor, and of the several townships for school purposes, as the case may be, after individuals entitled thereto shall fail to apply therefor during the time above limited for that purpose.
By the sixth section, townships are authorized to vote the stock held by their respective townships in all meetings of stockholders of the companies, by which the stock was issued; and all stock held under the provisions of this act shall entitle the holders thereof to all the rights and privileges of stockholders, who may have personally subscribed and paid stock in such railroad companies. The last section declares that an emergency exists for the immediate taking effect of the act, and that the same shall be in force and take effect from and after its passage.
The question presented is as to the constitutionality of the act which we have set out, the act of December 17th, 1872. It is urged by counsel for the appellees that the legislature has not the power to pass a law to take the railroad stock *529from the county, after it has been subscribed and paid for by the county out of the fund raised by taxations, and transfer it to those from whom the money was collected, and in the event that they do not apply for it, to vest it in the townships for school purposes. Only so much of the act as attempts to divest counties and townships of stock already subscribed and paid for at the passage of the act is brought in question in this case. So much of it as relates to stock subscribed or to be subscribed after the passage of the act is not in question. Counsel raise no question as to the form of the action, the manner in which the question is presented, or as to the parties to the action. The constitutionality of the act in its application to the facts of this case is the only question discussed or presented.
Were this k question relating to the power of the legislature to dispose of the property of a private corporation, as it has disposed or attempted to' dispose of the property of the counties and townships by this law, there would, probably, be no ground for hesitation in declaring the law to be a violation of the constitution. Counties and townships, however, are not private corporations, and the rules of law applicable to them are not, in all respects, the same as those which are applicable to private corporations. They are not created by special charter, as is generally or frequently the case with private corporations. They exist under general laws enacted by the legislature, by which the territory of the State is divided into political divisions, as the convenience of the government may suggest and require; and the people falling within such divisions have such rights, are required to perform such duties, and conform to such regulations as may be prescribed. This makes it convenient, if not necessary, that corporate powers, greater or less in extent, shall be conferred upon them. Whether they shall have those rights, assume those duties, or conform to those regulations, they are not allowed to determine. The legislature creates the divisions, either directly or by conferring power for that purpose upon some *530court or tribunal. When thus created, they are required' to perform the duties and to submit to the burdens imposed by the legislature, or by the court or tribunal upon whom authority for such purpose may be conferred by the legislature. Their functions are of a public nature, designed for local self-government, and there is, therefore, no room, as there may be in case of private corporations, to imply any contract between them and the State in their organization as corporate bodies, except such as may arise from ordinary considerations of good faith. Hence, when there is no constitutional prohibition, the legislature may, at its pleasure and as the exigencies of the case may suggest or require, change the boundaries of counties and townships, alter or change the law relating to them, and may even abolish entirely such corporations»either directly, or by conferring the powerto do so upon some court or tribunal designated for that purpose.
But the question here is, can the legislature, while such a corporation remains in existence, take from it property which has been thus vested in it by authority of law, and transfer the ownership to another ? It may be stated as a general proposition, that the property owned by counties and townships is derived or results from the taxation of the property and polls of the county or township. There are exceptions to this rule; for instances could be named where property is acquired by such corporations by means other than taxation. In this instance, however, the money with which the railroad stock was purchased was obtained from the people of the county by taxation exclusively, and the object of the law in question is to return to them, so far as is practicable, the property in its new form, in the same proportions in which it was obtained from them. Assuming that the stock, if the county shall continue to own and hold it, will yield a revenue to the county treasury, it may be presumed that, to this extent, the taxes which it may be necessary, in the future, to levy for county purposes, will be diminished, and that, therefore, to most of those who have paid the money, it will make no material difference whether *531the county shall hold the stock, or those who paid the money with which it was purchased. But as taxation in the future must necessarily be different from what it was when the money was collected, on account of changes of residence, transfers of property by sale, by death, etc., the difference between the two modes of ownership of the property is quite apparent. And then, what may be of some moment, the right to represent the stock in voting at elections, by which the management of the affairs of the railroad company may be controlled, may be of considerable interest and importance. Whether this power shall be given to the commissioners or vested in those who furnished the money with which the stock was purchased, may be very important. It has been said by an eminent modern law writer, that the legislative power of the state controls and disposes of the property of the state. How far it can also dispose of that of those agencies of government which it has created and endowed with corporate powers, is a question which happily there has been very little occasion to discuss jn the courts. Being a mere agency of government, it is evident that the municipality cannot itself have that complete and absolute control and power of disposition of its property which is possessed by individuals over their own. For it can hold and own property only for corporate purposes, and these purposes are liable at any time to be so modified by legislation as to render the property no longer available. Moreover, the chartered rights may be altogether taken away, and in that case the legislature has deprived the corporation of its property by depriving it of corporate capacity to hold it. And in many ways in which the corporation holds and enjoys property, the legislature must possess power to interfere with its control at least incidentally; for the mere fact that the corporation possesses property can not deprive the State of its complete authority to mould and change the corporate ^organization and enlarge or diminish its powers, which it possessed before. But whether the State can directly intervene and take away the corporate property, qr *532convert it to other uses than those for which it was procured, or whether, on repealing a charter of incorporation, it can take to itself the corporate property and dispose of it at its discretion, are different questions from any raised by the indirect and incidental interference referred to. Cooley Const. Lim. 235.
When the municipal divisions of the territory of the State are changed in their boundaries, two or more consolidated into one, or one is subdivided, the legislature possesses the power to make such disposition of the corporate property as equity and justice may require, in view of the changes made. Cooley Const. Lim. 236; The State v. Votaw, 8 Blackf. 2; Love v. Schenck, 12 Iredell, 304; The Town of Milwaukee v. The City of Milwaukee, 12 Wis. 93.
Judge Cooley, in the summing up of his views on the question as to the power of the legislature over the property of municipal corporations, says, that the rule upon the subject seems to be this: when corporate powers are conferred, there is an implied compact between the State and the corporators that the property which they have the capacity to acquire under their charter shall not be taken from them and appropriated to other uses. If the State grants property to the corporation, the grant is an executed contract, which cannot be revoked. The rights acquired, either by such grants or by any other legitimate mode in which such a corporation can acquire property, are vested rights, and cannot be taken away. Nevertheless, when the corporate powers are repealed, the corporate ownership ceases; and by modification of corporate powers, the legislature may in other cases affect and divest the rights of individual corporators, so far as they can be said to have any rights in public property. And in other ways and by direct intervention, the legislature may exercise control over the disposition and use of property, subject to the restriction, that it must not be diverted to a use substantially different from that for which it was acquired. Page 238.
*533The case of Darlington v. The Mayor, etc., of New York, 31 N. Y. 164, was an action under a statute of that state against the city, to recover the value of certain personal property which had been destroyed in consequence of a riot, and the questions to be decided were as to the constitutionality of the law and the power of the legislature to make the property of the city liable to the payment of the judgment in such case. The law was held constitutional, and it was held that the legislature had the power to render the property of the city liable to such judgments as judgments recovered for any other cause of action, and also that the property owned by the city corporation was held by it as a public corporation, and was subject to the law making power of the state vested in the legislature. Denio, C. J., in delivering the opinion of the court, said:
“ City corporations are emanations of the supreme law making power of the State, and they are established for the more convenient government of the people within their .limits. In this respect, corporations chartered by the crown of England and confirmed at the revolution, stand on the same footing with similar corporations created by the legislature. Their boards of aldermen and councilmen and other officers are as truly public officers as the boards of supervisors, or sheriffs and clerks of counties ; and the property intrusted to their care and management is as essentially public property as that confided to the administration of similar official agencies in counties and towns. In cities, for reasons partly technical, and in fact founded upon motives of convenience, the title is vested in the corporate body. It is not thereby shielded from the control of the legislature, as the supreme law making power of the State. Let us suppose the city to be the owner of a parcel of land not adapted to any municipal use, but valuable only for sale to private persons for building purposes, or the like. No one, I think, can doubt but what it would be competent for the legislature to direct it to be soM, and the proceeds to be devoted to some municipal or other public purpose, within the city, as a court-house, a *534hospital, or the like; and yet, if the argument on behalf of the defendants is sound, it would be 'the takiqg of private property for public use without compensation, and the act would be void.” And again the learned judge says: “The vice of the argument of the defendant is, that it assimilates the condition of the city, in respect to the property to which it has title, to that of an individual or a private corporation, and denies to the legislature any power over it which it would not possess over the fortunes of a private citizen.”
In The State of Maryland v. The Baltimore and Ohio Railroad Company, 3 How. 534, the validity of an act of the legislature of Maryland was in question. The state, in 1836, passed a law; directing a subscription of three millions to be made to the capital stock of the Baltimore and Ohio Railroad Company, with a proviso that if the company should not locate the road in the manner provided for in the act, they should forfeit one million dollars to the State of Maryland for the use of Washington county. In March, 1841, the state passed another act repealing so much of the prior act as made it the duty of the company to construct the road by the route then prescribed, remitting and releasing the penalty, and directing the discontinuance of any suit brought-to recover the same. It was Adjudged that the proviso was a measure of state policy, which it had a light to change, if the policy was afterward discovered to be erroneous, and neither the commissioners, nor the county, nor any one of its citizens acquired any separate or private interest under it, which could be maintained in a court of justice. It was held to be a penalty inflicted upon the company as a punishment for disobeying the law; and the assent of the company to it, or a supplemental charter, was not sufficient to deprive it of the character of a penalty; that being a penalty imposed by law, the legislature had a right to remit it.
East Hartford v. The Hartford Bridge Co., 10 How. 511, is also cited. The town of Hartford owned a ferry over the Connecticut river from 1681 to 1783, at which time the legislature incorporated the town of East Hartford and *535■ granted to it one-half of the ferry during the pleasure of the general assembly. In 1808, a company was incorporated to build a bridge across the river, which being erected was injured and rebuilt in 1818, when the legislature resolved that the ferry should be discontinued. It was urged that . this last act of the legislature was in violation of the clause of the constitution of the United States which forbids the states from passing any law impairing the obligation of contracts. But It was held that the public character of all the parties to the grant, no less than its subject-matter, showed that nothing in the nature of a contract existed in the case, so as to prevent subsequent interference with the matter by the legislature, as the public interest might seem to require. It was also held that the town of East Hartford held the ferry right only during the pleasure of the general assembly.
In The County of Richland v. The County of Lawrence, 12 Ill. 1, the question was this: Under a statute relating to internal improvements, a certain sum of. money had been paid to Lawrence county, as one of the counties that had by the law no railroad of canal passing through it. Rich-land county was created by detaching territory from Lawrence and Clay counties. After the county of Richland was created, the legislature passed a law directing that Law-rence county should pay out of the fund so received, to Richland county, such proportion of the fund as the population of Richland county, or that part of the territory taken from Lawrence county, as compared with the whole population, should show Richland county entitled to. It was urged that the statute making such division was in violation of the clause in the constitution of the United States forbidding the passage of any law by a state impairing the obligation of contracts. But it was held that the statute was not liable to the objection. Trumbull, J., in delivering the opinion of the court, used this language:
“ The money in this instance was appropriated out of the funds received by the State for purposes of internal improve*536ment, and was directed to be drawn and expended by the county officers in a particular manner. Before its expenditure, we cannot doubt that the legislature had entire control over the fund, either to resume it altogether, or to change the purposes for which it was originally designed to be expended. There was no contract here between the State and Lawrence county, either at the time the appropriation was made, or when the county received the money. The county was the mere agent of the State for the disbursement of a certain amount of the money of the State as she directed.” The money was by the act to be expended in the improvement of roads, construction of bridges, and other public works. The judge proceeds: “ That the State may make a contract with, or grant to a public municipal corporation, which it could not subsequently impair or resume, is not denied; but in such case, the corporation is to be regarded as a private company. A grant may be made to a public corporation for purposes of private advantage, and although the public may also derive a common benefit therefrom, yet the corporation stands on the same footing as respects such grant, as would any body of persons upon whom like privileges were conferred.
“Public or municipal corporations, however, which exist only for public purposes, and possess no powers except such as are bestowed upon them for public, political purposes, are subject at all times to the control of the legislature, which may alter, modify, or abolish them at pleasure." 2 Kent Com. 305 ; Bailey v. The City of New York, 3 Hill N. Y. 531.”
In Dennis v. Maynard, 15 Ill. 477, the question was as to the validity of a law by which a tax was imposed, to pay a debt incurred in the erection of a bridge, and to keep the bridge in repair, in a certain precinct. It was objected that the act was judicial and not legislative. The act was held valid. The court said, Scates, J., delivering the opinion: “ The State does not allow itself to be sued, but it may hear, investigate, and determine its own indebtedness, and *537assume the debts due to or from others. So it may direct the county authorities to ascertain and allow just claims upon the public treasury, or may ascertain and fix that amount and direct the raising of means, by taxation, for its payment. The public, county, and township funds are under legislative control, and so decided in The County of Pike v. The State, 11 Ill. 202; and The County of Richland v. The County of Lawrence, 12 Ill. 1. These local municipal corporations are created for convenience in the police arrangements, but their powers and duties remain subject to the public will, through the legislative body. Under these views and principles, we perceive no objection interposed by the constitution, or of private or vested rights, to a legislative direction to refund moneys advanced for the public use; or to the purchase of private property for their accommodation. I am speaking of the question of legislative power, and as to this, I can perceive no-lack, in their direction even, to levy a tax for the part as well as the whole bridge.”
In The State, ex rel., etc., v. The County Court, etc., 34 Mo. 546, an act of the legislature was in question, which directed the appropriation- of a large sum of money, which had been raised by taxation by the county, to pay a portion of the police expenses of a city within its limits. The act was held valid. Bates, J., said:
“The money belongs to the county by virtue of acts of the General Assemby, and is expended under the direction of the same authority. Counties are subdivisions of the State, in which some of the powers of the state government are exercised by local functionaries for local purposes, in this instance and generally the functionary being the county court. The funds of the county are not strictly private property. They certainly do not belong to the citizens who may have contributed them. They are rather public property, the property of the State acquired from the people and the property in the county, and to be used and expended for the benefit of the same people and property. The General Assembly, having the legislative power of the State, deter*538mines to what local uses the county funds shall be applied. Its determination and direction may operate unwisely, harshly and unjustly, but that is no argument against its power to direct. It authorizes and causes the funds to be collected, and requires their expenditure for purposes which it determines to be of local interest and benefit, and its determination is final. The judiciary cannot review this determination of the legislative power; cannot inquire whether the legislature, in directing an expenditure of county funds, judged correctly or not as to its being for the accomplishment of an object of interest or advantage to the inhabitants of the county. In the present case, the legislature has thought proper to direct that the county of St. Louis shall pay one-fourth of the expenses of a police in the city of of St. Louis, which is wholly within and forms a part of the county of St. Louis. This court cannot say that this is not a legitimate use of county funds, or that it is a taking or application of priváte property to public use without just compensation, and it certainly is not an application of property to private use, for the police commissioners are an agency of the state government, and required toperform within a specified locality some of the most important duties of the government.'’’ Further on, in disposing of another point made in the case, the learned judge says : “The county is not a private corporation, but an agency of the state government and though as a public corporation it holds property, such holding is subject, to a large extent, to the will of the legislature. Whilst the legislature’ cannot take away from a county its property, it has full power to direct the mode in which the property shall be ■ used for the benefit of the county.”
• The case of Grim v. Weissenberg School District, 57 Pa. St. 433, involved the validity of a law for the collection of assessments on persons and property to pay bounties. Grim paid his taxes under protest, and afterward sued to recover the amount back. While the suit was pending, an act was passed curing certain defects in the assessment, This law was also *539in question. The court held the acts valid, and that Grim was not entitled to recover. Sharswood, J., among other things, said: “ The legislature cannot impair the obligation of a contract, or pass an ex post facto law, for both these are expressly forbidden. Retrospective laws and state laws divesting vested rights, unless 'ex past facto or impairing the obligation of contracts, do not fall within the prohibition contained in the constitution of the United States, however repugnant they may be to the principles of sound legislation.”
In The Town of Milwaukee v. The City of Milwaukee, 12 Wis. 93, it was decided that the legislature had not the power, either directly or indirectly, to divest a municipal corporation of its private property, without the consent of its inhabitants.
City of Louisville v. The President, etc., of the University of Louisville, 15 B. Mon. 642, involved the question to what extent the legislature could control the property rights of the city: It was said: “ The city of Louisville, though itself, a civil institution created to be employed to some extent as an instrument of the government, was not and is not the government itself, but a distinct though subordinate being; and although, as a public corporation, it holds its existence and its peculiar forms and faculties at the will of the government of which it is an instrument, or in some sense a part, it is not so identified with it that all its acts and acquisitions must necessarily be ascribed to the government, or enure to its benefit, either in point of interest or of power. Louisville might hold property for herself and her corporators. She might contract with individuals or other corporations with respect to her peculiar interests, and might certainly contract with the State; and even if abolished as a corporation, the State would not thereby become the beneficial proprietor of her rights of property or contract, but these would remain subject to the uses for which she had lawfully acquired or appropriated them.”
In The State, ex rel. Board of Education of Oshkosh, v. Haben, 22 Wis. 660, it was decided that money raised in a city by. *540taxation, for the purpose of erecting a high school building, could not be lawfully diverted by an act of the legislature, without the assent of the city or its inhabitants, to the purchase of a site-for a normal school in the same city.
After land had been taken for a road and paid for by the public, it was held that it could not, by act of the legislature, be taken from the public and donated to the former owner, without any consideration paid therefor; when the town authorities had taken the land for the purpose of a highway and paid the proprietor therefor, the right to the easement became a vested right in the public, and the public having received the land, and the proprietor the compensation, it became a fixed contract between them, and the provision of the constitution of the United States declaring that “ no state shall pass any law impairing the obligation of contracts” applied. The People v. The Commissioners of Highways, etc., 53 Barb. 70.
Whether counties stand on an equality with cities and towns, as corporations, may be doubtful. If they do not, then the cases cited, in which cities and towns were the corporations whose rights and powers were in question, would not be strictly applicable to the case which we are considering.
Judge Story says: “There is no doubt, as to public corporations, which exist only for public purposes, that the legislature may change, modify, enlarge, and restrain them; with this limitation, however, that property, held by such corporation, shall still be secured for the use of those for whom, and at whose expense, it has been acquired.” 2 Story Const., sec. 1393. The same language, in substance, was used by the same learned judge in Terrett v. Taylor, 9 Cranch, 43; and this language was referred to in Edwards v. Jagers, 19 Ind. 407. But neither of these cases involved the question concerning the powers of the legislature "over the property of a county or any other municipal corporation; as the case in Cranch related to the property of an ecclesiastical corporation, and that in 19 Ind. related to a private corpora*541tion for educational purposes. The Dartmouth College case, 4 Wheat. 518, is also referred to. That, however, was a case, as nearly every lawyer knows, concerning a corporation for educational purposes, and the case was decided on the ground that the charter was so much in the nature of a contract that it could not be altered by the legislature. The court, therefore, could have decided nothing relating to municipal corporations. It may be well to state, in view of these authorities and as applicable to all cases decided by any court, that the language used in an opinion is always to be restricted to the case before the court, and the decision is only.authority to that extent. The reasoning, illustrations, and references contained in the opinion of a court are not authority, not precedent, but only the points arising in the particular case, and which are decided by the court. The members of a court often agree in a decision, but differ decidedly as to the reasons or principles by which their minds have been led to a common conclusion. It is therefore the conclusion only, and not the process by which it has been reached, which is the decision of the court, and which has the force of precedent in other cases. The reasoning adopted, the analogies and illustrations presented, in real or supposed cases, in an opinion, may be used as argument-in other cases, but not as authority. In these the whole court may concur or they may not. So of the principle concurred in and laid down as governing the point in judgment, so far as it goes or seems to go beyond the case under consideration. If this were not so, the writer of an opinion would be under the necessity in each case, though his mind is concentrated upon the case in hand, and the principles announced directed to that, to protract and uselessly encumber his opinion with all the restrictions, exceptions, limitations, and qualifications, which every variety of facts and change of phase in causes might render necessary. Louisville, etc., R. R. Co. v. The County Court, etc., 1 Sneed, 637.
Of all the cases cited on both sides of this case, and we have examined them all, there is not one exactly like this *542one. The principles enumerated in the cases and by the authorities cited are so at variance that we are little better prepared to decide the case than when we commenced the examination of the authorities. It being conceded that the ■ legislature may change, modify, enlarge, or wholly abolish public municipal corporations, when not restrained by constitutional provisions, it is not easy to fix the exact limits, if there be such limits, to the legislative power over the property of such corporations. None of the authorities to which we have referred deny the power over the property of such corporations, but most of them hold, to use the language of Judge Story, “that property held by such corporation shall still be secured for the use of those for whom and at whose expense it has been acquired.” Who is to decide whether the new use to which the pi operty is applied by the legislature is in violation of this restriction or not? Judge Bates, in The State v. St. Louis Co. Court, supra, says : “ The general assembly, having the legislative power of the State, •determines to what local uses the county funds shall be applied. Its determination and direction may operate unwisely, harshly and unjustly, but - that is no argument against its power to direct. It authorizes and causes the funds to be collected, and requires their expenditure for purposes which it determines to be of local interest and benefit, and its determination is final. The judiciary cannot review this determination of the legislative power; cannot inquire whether the legislature, in directing an expenditure of county funds, judged correctly or not as to its being for the accomplishment of an object of interest or advantage to the inhabitants of the county.”
Can anything be urged against the justice of this law ? The money with which the stock was purchased was paid by all the tax-payers-of the county. The law proposes to return it to them, in the same proportions, in its new form, or if they do not apply for it, to vest it in the township for school purposes, a purpose clearly of a public nature. He who paid most is to own most. No provision could be pi ore *543just and equitable. It would, in some respects, operate unjustly, to retain the stock as a county fund, to very many who had paid the money with which it was purchased. The population of a county is constantly fluctuating. One man who had paid a large part of the tax removes, and another who had paid none comes into the county; in which case, the one who had contributed nothing would have all the advantages of the stock or fund, which might relieve him from county taxes, and would also have the usé of the road which was built by it, and the other, who had paid for the benefit, would be entirely deprived of it. The distribution of the stock avoids this injustice, as the tax-payer receives a share of the stock equal to the amount of money paid by him which, as his personal property, he may carry with him wherever he may go. See Louisville, etc., Railroad Co. v. The County Court of Davidson Co., supra.
It is expressly decided in this case, that where there was a provision in the act by which the tax was authorized and the stock subscribed, directing the issuing of stock to those who paid the tax, in the proportions in which they contributed the money with which it was purchased, such provision was valid, and not liable to any constitutional objection. The part of the act in question in that case, relating to the distribution of the stock among those-paying the taxes, is very much like the act in question in this case, except that it is contained in the act authorizing the tax and the subscription, while this act was passed after the tax had been voted and collected, and the stock subscribed.
It should be stated as a fact which may have a material bearing on the question in this case, that the act of May 12th, 1869, does not provide how the stock to be subscribed for by a county shall be held, how it shall be managed, or to what purpose it or its dividends shall be applied. The legislature, apparently by design, omitted to make any specific appropriation of the stock or its dividends to any purpose. The way is, therefore, left open to a further act declaring what shall be done with the stock, etc., and to what *544uses or purposes it shall be applied. The constitutionality of the act of May 12th, 1869, under which the tax was collected and the stock taken, is maintained, upon the theory that the railroad in aid of which the money is to be appropriated is a work of public utility, to be constructed for the public good. The primary object is to aid in the construction of the railroad. The title to the act and the act itself clearly indicate this. The tax, when collected, does not go into the county treasury as such. It does not become the property of the county. It is collected for a specific purpose, and the county officers are appointed to collect and finally devote the money to the purpose for which it is raised The commissioners may take stock in the railroad company in the name of the county, or donate the money to the company “for the purpose of aiding in the construction of such railroad.” The tax could not be collected for the mere purpose of taking the stock. But it ■ might be for the purpose of aiding in the construction of the railroad; and as a mode of appropriating the money, the county commissioners are authorized to take stock in the name of the county, and pay the money over to the company. It does not thereby become the property of the county, in the sense that it would if purchased with county funds, and the primary object was the purchase of the stock for its own use. We do not think the right of the county to the stock thus taken is of such a character as to prevent the State from providing that it shall be transferred and issued to those who paid the money with which it was bought. It is equitably theirs. Their money bought and paid for it. It is true that under the law the stock is taken in the name of the county, but, as before stated, that is only the mode of appropriating the money to aid in the construction of the railroad. It is not to fix the ultimate right to the stock. If the law had provided that the stock should be taken in the name of the sheriff of the county, the intention that the person selected as the holder of the stock was simply a matter of convenience would, perhaps, at first, be a little more apparent than *545now. Still, a little reflection will show that there would not in fact be any real difference. If the commissioners concluded to take stock, it would be necessary that it should be taken in the name of some person, but, in our opinion, subject to any future legal disposition by the legislature. It has always been the- language of this court, with reference to the constitutionality of acts of the legislature, that they must be sustained, unless they are clearly and undoubtedly repugnant to the constitution. We have not found any such repugnancy between the act in question in this case and the constitution of the United States or of this State, as in ' our opinion should render it invalid. We must therefore hold the judgment of the circuit court, enjoining the treasurer of the county from issuing certificates as required by the act, to be erroneous.
The judgment is reversed, with costs, and the cause remanded, with instructions to dismiss the complaint.